 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES LEWIS BOBO,                               No. 2:19-cv-00761-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    TULARE COUNTY DISTRICT
      ATTORNEY, KING COUNTY
15    DISTRICT ATTORNEY,
16                       Defendants.
17

18          On November 25, 2019, the magistrate judge issued an order dismissing Plaintiff’s

19   complaint, granting Plaintiff thirty days to amend his complaint, and cautioning that a failure to

20   file an amended complaint would result in a recommendation that the case be dismissed. (ECF

21   No. 3.) To date, Plaintiff has not filed an amended complaint. On January 22, 2020, the

22   magistrate judge filed findings and recommendations herein, recommending that the complaint be

23   dismissed without prejudice. (ECF No. 4.) The findings and recommendations were served on

24   the parties and contained notice that any objections to the findings and recommendations were to

25   be filed within fourteen days. (ECF No. 4.) No objections were filed.

26          The Court has reviewed the applicable legal standards and, good cause appearing,

27   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

28   ///
 1          Accordingly, IT IS ORDERED that:

 2          1. The proposed Findings and Recommendations filed January 22, 2020 (ECF No. 4.),

 3             are ADOPTED IN FULL; and

 4          2. This action is DISMISSED without prejudice for failure to state a claim as set forth in

 5             the November 25, 2019 order (ECF No. 3).

 6          IT IS SO ORDERED.

 7   Dated: February 11, 2020

 8

 9

10
                                      Troy L. Nunley
11                                    United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
